Matter of Gaiser (2018 NY Slip Op 04072)





Matter of Gaiser


2018 NY Slip Op 04072


Decided on June 7, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 7, 2018

[*1]In the Matter of MARY ELIZABETH GAISER, an Attorney. (Attorney Registration No. 5453618)

Calendar Date: June 4, 2018

Before: McCarthy, J.P., Lynch, Devine, Rumsey and Pritzker, JJ.


Mary Elizabeth Gaiser, Concord, New Hampshire, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Mary Elizabeth Gaiser was admitted to practice by this Court in 2016 and lists a business address in Concord, New Hampshire with the Office of Court Administration. Gaiser has applied to this Court, by affidavit sworn to April 26, 2018, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Gaiser is ineligible for nondisciplinary resignation because she has failed to fulfill her attorney registration requirements for the most recent biennial period beginning in 2018 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350, 1350 [2017]; Matter of Hanson, 146 AD3d 1229, 1229-1230 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Gaiser has submitted a supplemental affidavit, sworn to May 30, 2018, in which she
attests that she is now current in her New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Gaiser has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Gaiser is now eligible to resign for nondisciplinary reasons (see Matter of Lyddan, 160 AD3d 1334, 1335 [2018]; Matter of Maitland, 159 AD3d 1328, 1328 [2018]), we grant the application and accept her resignation.
McCarthy, J.P., Lynch, Devine, Rumsey and Pritzker, JJ., concur.
ORDERED that Mary Elizabeth Gaiser's application for permission to resign is granted [*2]and her nondisciplinary resignation is accepted; and it is further
ORDERED that Mary Elizabeth Gaiser's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Mary Elizabeth Gaiser is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Gaiser is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Mary Elizabeth Gaiser shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.